 LOCAL 19, INT'L LONGSHOREMEN'S ASSOCIATION89APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, you are hereby notified that:WE WILL, upon request, bargain collectively with the Boilermakers Union asthe exclusive representative of our employees in a unit of our production andmaintenance employees, including truckdrivers and seasonal employees, butexcluding office clerical employees, technical employees, draftsmen, guards,watchmen, and supervisors as defined in the National Labor Relations Act.WE WILL offer Joseph Dovel, Junior Housden, and Charles Rinaca immediate,full, and unconditional reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority or other rights, privileges, or work-ing conditions.WE WILL reimburse Joseph Dovel, Junior Housden, Charles Rinaca, MillardMiller,Ernest Stanley, Lynwood Wyant, Keith Lucas, Lionel Shiffiett, andRobert Dovel for any loss of wages they may have incurred by reason of thediscrimination against them.WE WILL NOTin any manner interferewith, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations, tojoin or assist the Boilermakers Union, or any other labor organization of ouremployees, to bargain collectively through representatives of their own choosing,or to engage in other concerted activities for the purposes of mutual aid or pro-tection, as guaranteed by Section 7 of the National Labor Relations Act, asamended, or to refrain from any and all such activities.All our employees are free to become,remain,or refrain from becoming or remain-ing members of any union.MAPHISCHAPMANCORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify Joseph Dovel,JuniorHousden, and Charles Rinaca ifpresently serving in the Armed Forces of the United States of their right to full rein-statement upon application in accordance with the SelectiveService Actand the Uni-versalMilitary Training and ServiceAct of 1948,as amended,after discharge fromthe ArmedForces.Thisnotice must remain posted for 60 consecutivedays fromthe date of posting,and must not be altered,defaced,or coveredby any othermaterial.Employees may communicatedirectlywiththe Board'sRegional Office, SixthFloor, 707 North CalvertStreet,Baltimore,Maryland, Telephone No. 752-8460,Extension 2100, iftheyhave any questions concerning this notice or compliance withits provisions.Local 19,International Longshoremen'sAssociation,AFL-CIOandMarine Association of ChicagoLocal 19, International Longshoremen'sAssociation,AFL-CIOandCalumet Harbor Service Co., Inc.Cases Nos. 13-CD-138and 13-CD-139.February 16, 1965DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelations Act, as amended, following charges filed on July 7, 1964,by Marine Association of Chicago in Case No. 13-CD-138, and onJuly 15, 1964, by Calumet Harbor Service Co., Inc., in Case No.151 NLRB No. 13. 90DECISIONSOF NATIONALLABOR RELATIONS BOARD13-CD-139, alleging a violation of Section 8(b) (4) (i) and (ii) (D)by Local 19, International Longshoremen's Association, AFL-CIO,also referred to herein as Respondent.On August 4, 1964, the ActingRegional Director for Region 13 issued a notice of hearing uponthe charge in Case No. 13-CD-139, and said hearing commenced inChicago, Illinois, on August 17, 1964, before Hearing Officer HymenBear.Thereafter, on August 31, 1964, the Regional Director forRegion 13 consolidated Case No. 13-CD-138 with Case No. 13-CD-139.A further consolidated hearing was held before the aforesaidHearing Officer on September 10 and 15, 1964, in Chicago, Illinois.All parties participated in the hearing and were afforded fullopportunity to be heard, to examine and cross-examine witnesses,and to adduce evidence bearing on the issues.Thereafter, Respond-ent filed a brief which the National Labor Relations Board has dulyconsidered.The Board has reviewed the rulings of he Hearing Officer made atthe hearing and finds that they are free from prejudicial error.The rulings are hereby affirmed.Upon the entire record in this case, the Board makes the followingfindings :1.Calumet Harbor Service Co., Inc.,' an Illinois corporation, isan employer engaged in commerce within the meaning of the Act.22.Local 19, International Longshoremen's Association, AFL-CIO,and Local 777, International Brotherhood of Teamsters, Ind., arelabor organizations within the meaning of the Act.3.Marine Association of Chicago, herein called Marine Associa-tion, is an Illinois corporation consisting of approximately 13stevedoring companies in the Chicago area, which engages in col-lective bargaining with Local 19 on behalf of its employer-members.ICalumet Harbor Service Co , Inc,herein called Calumet, is a wholly owned sub-sidiary of Midwest Triumph Distributors,The, herein called Midwest.Midwest is anIllinois corporation which imports,distributes,and sells foreign automobilesCalumetwas organized in April 1964 to handle Midwest'stransport and storage functions.Atall times material, Midwest has operated Calumet as the traffic arm of its overall opera-tions, they use common equipment and have one group of employees,who are subject tocommon supervision and are carried on a single payrollIn the circumstances, and onthe record as a whole, we find that Calumet and Midwest have common ownership andcontrol over labor relations,and that they constitute a single employer within the mean-ing of the Act.Accordingly,and in the interest of clarity,both firms will be jointlyreferred to as the Importer.2 The automobiles imported by Midwest are distributed by it to dealers located in 11 mid-western States.In the representative period preceding the instant dispute, Midwest's grossannual revenues exceeded$500,000.From the record it is apparent, and we find,that Mid-west annually receives automobile shipments from sources outside the State of Illinoisvalued in excess of$50,000.Accordingly, and as Midwest and Calumet are, for purposes ofthe Act, a single employer,we find that Midwest and Calumet meet the Board's jurisdic-tional standardsAlpha Corporation,Transportable Systems Division,128 NLRB 309,footnote 2 LOCAL 19, INT'L LONGSHOREMEN'S ASSOCIATION91During the past calendar year, member companies rendered servicesexceeding $500,000 to employers engaged in commerce within themeaningof the Act.Accordingly, we find that employer-membersof the association are engaged in commerce within the meaning ofthe Act.4.The dispute.A. The work involved; contentions of the partiesThe dispute involves the movement of imported automobileswithin the Lake Calumet port area of Chicago,3 and stems fromthe Importer's change from delivering cars to a lot located abouta mile outside the port area to delivery to a newly leased lot withinthe port area.Specifically, it concerns whether employees of theImporter, who are represented by Local 777 and are now doingthe work, or longshoremen, who are represented by RespondentLocal 19, employed by North Pier Terminal Company4 and Inter-national Operating Company5 (both of which bargain with Local19 through Marine Association) are entitled to drive the Importer'sautomobiles from the marine terminal premises to the Importer'slot located within the Calumet port area.Before April 1964, the procedure for removal of the automobilesfrom the ships and delivery to Midwest was as follows : The vesselswere discharged and the cars unloaded to the apron alongside theships by longshoremen represented by Local 19 and employed by thestevedore companies.The cars were then pushed by longshoremenfrom the apron through a shed leased by the terminal operators toa concourse (or temporary parking area) immediately outside theshed, where they were cleared by Federal import officers and thenpicked up by employees of the Importer represented by Local 777.The Importer's employees inspected the cars for damage and missingparts, serviced the cars to make them operative, and drove themto the Importer's storage facility located about a mileoutsidetheport area.Local 19, under this procedure, had no objection to theImporter's employees taking possession of the cars on the concourseand driving them outside the Calumet port area.In April 1964,6 the Importer leased the 71/2-acrelot in the Calumetarea,which was located about 500 feet from the shed and concourse3The Lake Calumet port area is operated by the Chicago Regional Port Authoritywhich leases facilities within that area to various firms engaged in the transport ofmarine freight and related activities.It covers about 2,200 acres,of which only a smallpart is involved in this proceeding.'Herein called North Pier.Herein called International.6Unless otherwise indicated all dates refer to 1964 92DECISIONSOF NATIONALLABOR RELATIONS BOARDof North Pier, and about 1,700 and 3,000 feet, respectively, fromthe two sheds operated by International.Use of the new lot didnot change the established procedure for unloading the ships andtransporting the cars to the concourse.However, the Importer'semployees, after receiving, inspecting, and servicing the cars, drovethem to the newly leased lot within the port area instead of to theoutside facility.The longshoremen, while having no objection to theuse of the Importer's employees for inspection and servicing thecars, claim the work of driving the cars to the Importer's lot locatedwithin the confines of the Calumet area.In this proceeding, Local 19 denies that its demands for thedisputed work evidenced an objective proscribed by Section 8(b)(4) (D) and disclaims using proscribed pressures to enforce them.It asks, accordingly, that the notice of hearing be quashed.How-ever, if a jurisdictional dispute cognizable under Section 10(k) isfound to exist, Local 19 asks the Board to award the disputedwork to longshoremen represented by it.B. The alleged unlawful conductFollowing the Importer's acquisition of the Calumet lot, Wilkes,the Importer's traffic manager, received a warning from NorthPier that Local 19 would request that longshoremen be used indriving the cars from North Pier's concourse to the lot.He thentelephonedGreen, president of Local 19, and was informed byGreen that Local 19 had a contract with North Pier giving long-shoremen the right to drive the cars to the "final resting place,"which in this case was the Importer's lot.On June 30, a meeting was held between representatives of NorthPier and Local 19 concerning the latter's demands for the disputedwork.When Local 19 officials were asked what would happen iflongshoremen were not assigned the work, they replied, "You willhave to wait and see."Subsequently, on July 2, a shipment of cars arrived at NorthPier's dock facilities.Some of the cars were consigned to theImporter, and others to the British Motor Car Company, anotherdistributor of foreign cars.Although normal unloading operationsbegan on July 2, Local 19 renewed its claim for the work at a meet-ing that evening, which was attended by representatives of theImporter, North Pier, the Chicago Regional Port Authority, Local19, and Local 777.Because both Local 19 and Local 777 insistedupon their right to the driving, the meeting failed to producea settlement.The next day, July 3, Wilkes honored North Pier's LOCAL 19, INT'L LONGSHOREMEN'S ASSOCIATION93request, based on the latter's fear of a work stoppage, not to sendhis employees to pick up the cars.As a result the cars remainedin North Pier's shed over the weekend.The following Monday, July 6, when the Importer's employeesarrived at the North Pier concourse to take delivery of the cars,longshoremen who had been removing the cars from the shed to theconcourse refused to continue.However, the cars consigned to theBritishMotor Car Company were handled by the longshoremen.When Superintendent Rodriguez of North Pier asked Local 19'ssteward, Stanford, to remove the Importer's cars to the concourse,Stanford replied, "The men aren't moving the cars."North Pierthen placed an order for a gang of longshoremen to report for a1 p.m. start.On reporting for work the men were informed byLocal 19 Steward Gates that "there was no shape up . . . and themen were not to go to work . . . if they did report for work thattheir cards would be pulled."The cars remained in shed 1 until July 7, when North PierinformedWilkes that if the Importer's employees were used totake the carsoutside the port area,the longshoremen would transferthe cars for delivery at North Pier's concourse.Wilkes agreedand the cars were removed from the shed by longshoremen anddriven outside the port area by the Importer's employees.Another shipment of cars consigned to the Importer arrived atNorth Pier's dock on July 28. Before its arrival, Manager Bechtoldof North Pier suggested that there would be less difficulty for allconcerned if the Importer agreed to assign longshoremen to drivethe cars to the compound.Wilkes agreed, and the cars wereunloaded by the longshoremen, inspected and serviced by employeesof the Importer, and then driven to the compound by longshoremen.Wilkes testified he agreed because he felt this the best solutionpending NLRB resolution of the dispute.On or about August 22 theSalambriadocked at International'spier with a third shipment of automobiles consigned to the Importer.On August 24 the vice president of Local 19, Bowers, demandedthat International assign the driving operations to longshoremen.When this demand was rejected by International's manager (CaptainGarner), Bowers telephoned Green of Local 19, and within anhour the longshoremen stopped unloading theSalambria.There-after, International rerigged the hatch so that cargo other thanthe Importer's automobiles could be reached, and the longshoremenbegan discharging that cargo.Garner then contacted the attorney 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the Marine Association.The next day the longshoremenunloaded the Importer's cars without incident.C. Applicability of the statuteBefore the Board proceeds with a determination of a disputepursuant to Section 10(k) of the Act, it must be satisfied thatthere is reasonable cause to believe that Section 8(b) (4) (D) hasbeen violated.In this connection, the record discloses that Respondent's demandsupon North Pier and International were designed to force assign-ment of the work previously performed by employees of theImporter to longshoremen represented by Local 19.Additionally,Respondent Local 19's responsibility for the longshoremen's refusalto handle the Importer's automobiles is evidenced by the conductof its shop stewards at North Pier on July 6 and may be inferredfrom the close proximity between the work stoppages and Local19's demands for the disputed work.Accordingly, we are satisfiedthat there is reasonable cause to believe that Respondent engagedin unlawful "inducement" and "coercion," as alleged in the charges,with an object of forcing assignment of the specific work of drivingimported automobiles from the Importer's employees represented byLocal 777 to longshoremen represented by it and employed by NorthPier and International.Having so found, we reject Local 19's contentions that becausethe record does not show that Local 19 claimed to representemployees of the Importer, or demanded that the Importer hirelongshoremen to perform the disputed work, the dispute is out-side the scope of Section 8(b) (4) (D).According to settled Boardpolicy, a dispute cognizable under Section 8 (b) (4) (D) may existeven though no demand has been addressed to the employer whoseemployees are performing the disputed work.Thus, the Boardhas held that Section 8(b) (4) (D) applies to an indirect attemptto force the assignment of particular work from employees of oneemployer (the Importer) to employees of another (North Pieror International) .7We similarly reject Local 19's contention that, as the disputedwork falls within the jurisdictional clause of its contract with theMarine Association, its conduct was merely in quest of its con-tractual right to the work, and not for an objective proscribedby Section 8 (b) (4) (D).Having sought assignment of the disputedwork from one group of employees to another, the fact that Respond-7 LocalUnion No. s, international Brotherhood of ElectricalWorkers, AFL-CIO(Western Electric Company incorporated),141 NLRB 888,894 (footnote 6). LOCAL 19, INT'L LONGSHOREMEN'S ASSOCIATION95ent rests its claim upon its agreement with the Marine Associationdoes not 8 detract from the jurisdictional nature of the dispute.9We conclude, accordingly, that the dispute over the driving ofthe Importer's cars is properly before us for determination underSection 10(k) of the Act.D. The merits of the disputeAs has been indicated, the work in dispute is limited to thedriving of automobiles within the Calumet port area, with Local19 not contesting the Importer's right to use its own employeesto inspect, service, or drive the cars to locations outside the portarea.Thus, the dispute centers upon matters of geography ratherthan the skills of the employees in the competing groups.Local19 rests its claim upon the jurisdictional clause of its contractwith the Marine Association, the Board's order inChicago Stevedor-ing Co.,"and custom and practice within the Chicago port area.Local 19's contractual claim is based upon the following provisionof its current agreement :The Employer recognizes Local No. 19 . .. as the sole andexclusive bargaining representative of all its employees, .. .who are engaged in all work affecting, directly or indirectly,the following operations :2.All work from the hold of the vessel, through houseto railroad car, truck, or upper floors, in warehouse, toitsfinal resting place in said warehouse, or in removingcargo from the warehouse up to, on and into the hold ofthe vessel, truck or car or vice versa, and outside thewarehouse, in and around the yard and dock.8 Cf.Local 450, International Union of Operating Engineers,AFL-CIO (The Austin Com-pany),119 NLRB 135,137;International Brotherhood of ElectricalWorkers, LocalUnion No. 52(Associated Engineers Inc. andMechanicalContractors Association ofNew Jersey),120 NLRB 1611, 1613;andLocal373,United Associationof Journeymen,etc (Carleton Brothers Company),137 NLRB 628,632,where,unlike the instant case,contractualdisputes did not involve"assignment of particular work to certain employeesrather than others."See alsoInternational Brotherhood of ElectricalWorkers,Local292, AFL-CIO (Franklin Broadcasting Company),126 NLRB 1212,NationalAssocia-tion of Broadcast Employees,etc. (Gordon Broadcasting of San Diego,Inc ),127 NLRB1070; andChauffeurs, Teamsters and Helpers,Local 331(Bulletin Company),139 NLRB1391, wherethe use of economic pressure was held outside Section 8(b) (4) (D) whereinvoked solelytoprotestmanagementdecisions eliminatingjobsand/or resulting indischarges.8International Longshoremen's and Warehousemen'sUnion etc.(American Mail Line,Ltd.),144 NLRB1432,1439;Local 499, International Brotherhood of Electrical Work-ers,AFL-CIO (Iowa Power and Light Company),144 NLRB 870,873; andLocal 110,SheetMetalWorkers InternationalAssociation,etc.(Brown and Williamson TobaccoCorporation),143 NLRB 947, 951.10 125 NLRB 61. 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is argued that, by virtue of this provision, longshoremen areentitled to the work of moving all marine cargo to its final restingplace within the port area.We note, however, that the clause isoperative with respect to employees of signatory employers only,whereas the work in dispute herein was, at all material times,performed by employees of an employer not a party to the agree-ment.Additionally, the clause does not, in unmistakable terms,make the "final resting place" language operative beyond premisesof signatory employers.Such being the case, we cannot find thatLocal 19's claim for the work has clear and unambiguous supportin the contract.11Nor do the Board's order inChicago Stevedoringor the evidenceof custom and practice adduced at the hearing establish the superi-ority of Local 19's claim for the disputed work over employeesof the Importer who are now performing it. Although inChicagoStevedoringthe appropriate unit 12 was defined as including employ-ees engaged,inter alia,in the movement of cargo to its "final restingplace" in the warehouse, nothing in that decision carries an implica-tion that unit employees were entitled to such work when performedby a company not signatory to Local 19's contract.The evidenceof practice is also inconclusive.While it shows that longshoremenat other locations in the Chicago area have, on occasion, drivenor pushed imported automobiles significant distances to storagelotswithin said locations, it is clear that this has not prevailed inthe Calumet port area.And even where longshoremen have donesuch work it is not established that the storage lots were undercontrol of persons other than the terminal operators or steve-dore contractors, as would be necessary to support Local 19'sclaim herein.Indeed, we find significance in the fact that, withinthe Calumet port area, it has been customary for employees notrepresented by any longshoremen's local to transport cargo fromNorth Pier's concourse to a warehouse located directly acrossthe street.Furthermore, the various employers involved havealways considered the concourse adjacent to the marine warehouseas the point of delivery to automobile importers.Finally, the dispute does not involve work characteristic of thattraditionally performed by longshoremen.On the contrary, it doesnot appear that longshoremen possess the full gamut of skillsutilized by the Importer's employees in handling the cars follow-ing their delivery to the marine terminal concourse. Indeed, the11Cf.Local585of the Brotherhood of Painters,Decorators and Paperhangersof Amer-ica,AFL-CIO (Bishopric Products Company),140 NLRB 1304,1311;Local 853, In-ternationalUnion of Operating Engineers,AFL-CIO, etal.(Schiavone&Sons,Inc.,et al.),136 NLRB 993, 998.12No certification of representatives was involved,the unit finding being made as anincident to an 8(b) (3) allegation. LOCAL 19, INT'L LONGSHOREMEN'S ASSOCIATION97longshoremen do not claim all the work tasks involved.Not havingperformed the work in the past, and advancing no claim to itif the cars are removed to locations outside the port area, it isapparent that Local 19's claim may not be sustained on eitherhistorical or economic grounds.All of these circumstances, as well as the fact that the disputedwork is integrated with a sequence of operations most efficientlydischargedwhen performed by the same group of employees,support the continued assignment of the disputed work to theImporter's employees.Accordingly, and on the basis of the entirerecord,we shall determine the existing jurisdictional controversyby awarding to the employees of the Importer who are representedby Local 777, rather than to the longshoremen represented byLocal 19, the work of driving the Importer's automobiles fromthe concourse of the marine terminals to the Importer's lot withinthe Calumet port area.The present determination is limited tothe particular controversy which gave rise to this proceeding.We find, therefore, that Local 19 is not and has not been entitled,by means proscribed by Section 8(b) (4) (i) and (ii) (D) of theAct, to force or require the assignment of the disputed workto its members or to longshoremen it represents, rather than toemployees of the Importer, who are represented by Local 777.DETERMINATION OF DISPUTEUpon the basis of the foregoing findings and the entire recordin the case, the Board makes the following Determination of Disputepursuant to Section 10(k) of the Act.1.Employees employed by the Calumet Harbor Service Co., Inc.,and Midwest Triumph Distributors, Inc., and represented by Local777, International Brotherhood of Teamsters, Ind., are entitled toperform the work in dispute.As a consequence, Local 19, Inter-national Longshoremen's Association, AFL-CIO, is not entitled toforce or require the aforesaid companies, including North PierTerminal Company and International Operating Company, to assignthe disputed work to its members or to longshoremen it represents,by means proscribed by Section 8(b) (4) (i) and (ii) (D) of the Act.2.Within 10 days from the date of this Decision and Determina-tion,Local 19 shall notify the Regional Director for Region 13,in writing, whether or not it will refrain from forcing or requiring,by means proscribed by Section 8(b) (4) (i) and (ii) (D) of theAct, the assignment of the work in dispute in a manner inconsistentwith the above determination.783-133-66-vol. 151-8 98DECISIONSOF NATIONAL LABOR RELATIONS BOARDMEMBER FANNING,dissenting :I dissent from the majority's conclusion that the dispute inthis case is one cognizable under Sections 10(k) and 8(b) (4) (D).It is the position of the majority that a jurisdictional disputeexists in this case solely on the ground that the Respondent hassought "assignment of the disputed work from one group of employ-ees to another." If this is all that is needed to evoke the Board'sarbitrational power, it would seem equally logical to determineawork dispute where the employer is alleged to have assignedwork to employees on the basis of racial considerations, member-ship in a favored union, or even seniority. In my view, Sections10(k) and 8(b) (4) (D) do not present so easy a formula for theeffectuation of those provisions of the Act when considered withother, equally important, statutory objectives.Here the Respond-ent does not claim that the work of driving the Importer's carsfrom the marine terminal premises to the Importer's lot locatedwithin the Calumet port area is work that longshoremen are betterentitled to perform by virtue of skill, history, tradition, practice,or custom in the industry. Indeed, the Respondent has no objectionif other employees drive these cars away from the terminal providedthe cars are driven outside the Calumet port area.Respondentbases its claim to this work solely on the ground that its contractwith North Pier Terminal Company gives it the right to removeall cargo from the hold of the ship to "its final resting place"within the dock area.Essentially, this dispute is one of contractinterpretation.If Respondent were persuaded that it had no con-tractual right to perform this work, the dispute would be resolved.I cannot agree that the extraordinary provisions of Sections 10 (k)and 8(b) (4) (D) were enacted by Congress merely to resolve dis-putes over the interpretation of collective-bargaining agreements.In my opinion, the means used by the Respondent to achieve itsobjectives and the legality of those objectives should be determinedby other applicable provisions of the statute.Accordingly, I wouldquash this notice of hearing.Dunrail Construction Co., Inc., andCrosswayMotor Hotels, Inc.andHotel,Restaurant Employees and Bartenders Union, Local178,Hotel & Restaurant Employees'&Bartenders Interna-tional Union,AFL-CIO.Case No. 2-CA-10025.February 17,1965DECISION AND ORDEROn November 9, 1964,TrialExaminer Reeves R. Hilton issuedhisDecision in the above-entitledproceeding,finding that the151 NLRB No. 15.